Opinion filed March 27, 2014




                                      In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-13-00343-CR
                                   __________

                  HELEN RENEE HOWARD, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 372nd District Court
                               Tarrant County, Texas
                         Trial Court Cause No. 0726599D


                     MEMORANDUM OPINION
      Helen Renee Howard entered an open plea of guilty to the offense of causing
serious bodily injury to a child. The trial court convicted Appellant and assessed
her punishment at confinement for ten years. Upon Appellant’s motion, the trial
court entered an order in which it suspended further execution of the sentence and
placed Appellant on “shock” community supervision for ten years.
      The State filed a motion to revoke Appellant’s community supervision and
an amended motion to revoke Appellant’s community supervision based upon
Appellant’s alleged violations of the terms and conditions of her community
supervision. At a hearing on the State’s amended motion, the State waived the
allegations in paragraphs 1 and 2 of the motion, and Appellant pleaded “true” to all
of the allegations in paragraphs 3 and 4 of the motion. The trial court found the
allegations in paragraphs 3 and 4 to be true. Based upon its true findings and the
evidence presented at the hearing, the trial court revoked Appellant’s community
supervision and assessed her punishment at confinement for ten years. We dismiss
the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that the appeal is frivolous.
Counsel has provided Appellant with a copy of the brief and advised Appellant of
her right to review the record and file a response to counsel’s brief. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008);
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and
Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
      Appellant has filed a pro se response to counsel’s motion to withdraw and
supporting brief. In addressing an Anders brief and pro se response, a court of
appeals may only determine (1) that the appeal is wholly frivolous and issue an
opinion explaining that it has reviewed the record and finds no reversible error or
(2) that arguable grounds for appeal exist and remand the cause to the trial court so
that new counsel may be appointed to brief the issues. Schulman, 252 S.W.3d at
                                          2
409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true standing alone is sufficient to support a trial court’s decision to revoke
community supervision. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim.
App. 1979).
      We note that counsel has the responsibility to advise Appellant that she may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that she may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM

March 27, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3